Citation Nr: 0735677	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected varicose veins of the right lower 
extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected scars from bilateral varicose 
vein surgery.

3.  Entitlement to an effective date earlier than October 10, 
2003 for the grant of service connection for scars from 
bilateral varicose vein surgery.

[The issues of entitlement to service connection for a 
strain/sprain of the neck, and whether new and material 
evidence has been received which is sufficient to reopen 
previously-denied claims of entitlement to service connection 
for acne and lumbar strain are the subject of another 
decision and remand under the same docket number.]



REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1995. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

Varicose veins of the right lower extremity 

In an August 1995 rating decision, service connection was 
granted for bilateral varicose veins and a 10 percent 
disability rating was assigned.  In a May 1999 rating 
decision, a 10 percent disability rating was assigned for 
each leg.  In a September 1999 decision, the Board denied the 
veteran's claim of entitlement to increased disability 
ratings for bilateral varicose veins.  In October 1999 and 
January 2000, the veteran's motions for reconsideration were 
denied.  

In a December 1999 rating decision, an increased rating for 
varicose veins of the right lower extremity was denied.  The 
veteran perfected an appeal of that denial.
In a September 2002 decision, the Board denied entitlement to 
increased disability rating for the veteran's service-
connected varicose veins of the right lower extremity.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In April 
2003, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated April 
10, 2003 granted the motion and vacated the Board's September 
2002 decision.  This case was remanded for further 
development, readjudication, and disposition in accordance 
with the Court's Order.  In October 2003, the Board remanded 
the claim again for further development.  After the requested 
development was accomplished, the RO again denied the 
veteran's claim in an April 2007 supplemental statement of 
the case (SSOC).  The case is once again before the Board.

Scars from bilateral varicose vein surgery

In a March 2005 rating decision, service connection was 
granted for scars from bilateral varicose vein surgery and a 
noncompensable (zero percent) disability rating was assigned 
effective October 10, 2003.  Later in March 2005, the 
veteran's counsel filed a Notice of Disagreement as to the 
assigned rating and the effective date.  In July 2005, the RO 
issued a Statement of the Case (SOC) on the issue of an 
increased (compensable) rating for scars from bilateral 
varicose vein surgery.  The RO did not, however, issue a SOC 
as to the effective date for the grant of service connection 
for scars from bilateral varicose vein surgery.  Later in 
July 2005, the veteran perfected an appeal as to the issue of 
an increased (compensable) rating for scars from bilateral 
varicose vein surgery.  

Hearing 

In regard to the claim for an increased rating for varicose 
veins of the right lower extremity, the veteran has never 
requested a Board or RO hearing.  In a VA Form 9 dated July 
17, 2005, completed by the veteran, the veteran requested a 
Travel Board hearing.  However, in a VA Form 9 dated July 18, 
2005, completed by the veteran's counsel, the veteran's 
attorney did not request a Board hearing.  Neither the 
veteran or her attorney have since indicated that they desire 
a hearing.     

Representation

The veteran is represented as to these issues by an attorney.  
There are several other issues currently in appellate status 
in which the veteran has elected to proceed unrepresented.  
Because of this, the Board is simultaneously issuing two 
decisions.
  
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary and 
procedural development.

1.  Entitlement to an increased disability rating for 
varicose veins of the right lower extremity, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for scars from bilateral varicose vein surgery.

Subsequent to the last adjudication of these issues by the 
agency of original jurisdiction, the veteran underwent a VA 
examination in May 2007 specifically as to her bilateral 
varicose veins, a report of which has been associated with 
the veteran's claims file.  That report contains pertinent 
evidence as to these claims.  The veteran's counsel has not 
specifically waived agency of original jurisdiction (AOJ) 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2007).  The AOJ will have the opportunity to consider this 
evidence while the case is in remand status.

3.  Entitlement to an effective date earlier than October 10, 
2003 for the grant of service connection for scars from 
bilateral varicose vein surgery.

As was described in the Introduction, the veteran has filed a 
NOD as to this issue.  The filing of a NOD initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  The RO has not yet issued a SOC as to the issue 
of entitlement to an effective date earlier than October 10, 
2003 for the grant of service connection for scars from 
bilateral varicose vein surgery.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA must issue a SOC pertaining to 
the issue of entitlement to an effective 
date earlier than October 10, 2003 for 
the grant of service connection for scars 
from bilateral varicose vein surgery.  
The veteran and her counsel should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

2.  After undertaking any additional 
development it deems necessary, VBA 
should again review the record and 
readjudicate the veteran's claims for an 
increased rating for varicose veins of 
the right lower extremity and an 
increased rating for scars from bilateral 
varicose vein surgery.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and her counsel 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

